DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     EKATERINI ALEXOPOULOS,
                            Appellant,

                                    v.

      STEVEN GOLDSMITH, P.A. and STEVEN M. GOLDSMITH,
                         Appellees.

                              No. 4D21-2571

                              [May 19, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. 10-13480
CACE (14).

   Ekaterini Alexopoulos, Boca Raton, pro se.

   Seth A. Kolton and Anthony Rodriguez of Shendell & Pollock, P.L., Boca
Raton, for appellees.

PER CURIAM.

   Affirmed.

CONNER, C.J., DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.